                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         MICRON TECHNOLOGY, INC.,                     Case No. 17-cv-06932-MMC
                                                        Plaintiff,                       ORDER GRANTING IN PART AND
                                  8
                                                                                         DENYING IN PART PLAINTIFF'S
                                                 v.                                      ADMINISTRATIVE MOTION TO FILE
                                  9
                                                                                         UNDER SEAL EXHIBITS 4, 5, AND 6
                                  10        UNITED MICROELECTRONICS                      TO CLARK DECLARATION;
                                            CORPORATION, et al.,                         DIRECTIONS TO PLAINTIFF
                                  11                    Defendants.                      Re: Dkt. No. 184
                                  12
Northern District of California
 United States District Court




                                  13           Before the Court is plaintiff's "Administrative Motion to File Under Seal," filed
                                  14   March 28, 2019, whereby plaintiff seeks leave to file under seal three exhibits designated
                                  15   as confidential by non-parties to the above-titled action. Non-party Applied Materials, Inc.
                                  16   has filed a response, identifying therein the material it continues to designate confidential;
                                  17   no other party or non-party has filed a response. The Court, having read and considered
                                  18   the papers filed in support of and in response to the motion, rules as follows:
                                  19           1. With respect to Exhibit 4 to the Declaration of Douglas L. Clark, filed March 28,
                                  20   2019, the motion is hereby GRANTED as to the following portions thereof and DENIED
                                  21   as to all other portions:
                                  22                  a. Page 1 – the email address beginning with "Wayne"; the names and titles
                                  23   under "Oct 24"; and the names and titles under "Oct 25"
                                  24                  b. Page 2 – the names and titles above "Best regards"; the email address
                                  25   after "To"; and the email address beginning with Wayne
                                  26                  c. Page 3 – the text after "draft agenda here" and before "4. Logistic"; and
                                  27   the two telephone numbers.
                                  28   //
                                  1           2. With respect to Exhibits 5 and 6 to Declaration of Douglas L. Clark, the motion

                                  2    is hereby DENIED, no responsive declaration having been filed by the designating party

                                  3    or parties. See Civil L.R. 79-5(e).

                                  4           3. Plaintiff is hereby DIRECTED to file in the public record, no earlier than 4 days

                                  5    and no later than 10 days after April 3, 2019, see Civil L.R. 79-5(e)(2), a revised redacted

                                  6    version of the Declaration of Douglas L. Clark in conformity with the above rulings.

                                  7           IT IS SO ORDERED.

                                  8

                                  9    Dated: April 3, 2019
                                                                                               MAXINE M. CHESNEY
                                  10                                                           United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
